
	

115 S3759 IS: Venezuela TPS Act of 2018
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3759
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2018
			Mr. Menendez (for himself, Mr. Rubio, Mr. Durbin, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To designate Venezuela under section 244 of the Immigration and Nationality Act to permit nationals
			 of Venezuela to be eligible for temporary protected status under such
			 section and to strengthen internal migration systems in countries
			 surrounding Venezuela.
	
	
		1.Short title
 This Act may be cited as the Venezuela TPS Act of 2018.
 2.FindingsCongress makes the following findings: (1)Venezuela is enduring an unprecedented economic, humanitarian, security, and refugee crisis, consisting of extreme food and medicine shortages, severe infant and child malnutrition, rampant crime, and government-sponsored repression.
 (2)Venezuela’s economic crisis continues unabated and the International Monetary Fund projects that inflation in Venezuela could reach an annual rate of 1,000,000 percent in 2018.
 (3)As evidence of the humanitarian crisis created by Venezuela’s systemic economic turmoil— (A)more than 9,000,000 people in Venezuela are eating 2 or fewer meals a day; and
 (B)approximately 75 percent of the population have reported losing an average of—
 (i)19 pounds in 2016; and
 (ii)24 pounds in 2017. (4)Moderate to severe malnutrition among Venezuelan children under 5 years of age increased by more than 50 percent in 2017, and approximately 300,000 Venezuelan children are at risk of dying from malnutrition, according to Cáritas de Venezuela, a Catholic humanitarian organization.
 (5)Pharmacies in Venezuela have shortages of approximately 85 percent of needed medicines and 76 percent of public hospitals lack the basic medicines that should be available in any functional public hospital, including those that are on the World Health Organization’s List of Essential Medicines.
 (6)As evidence of the significant effect that Venezuela’s economic crisis on public health, Venezuela’s Health Ministry reported that in 2016—
 (A)there was a 30-percent increase in the infant mortality rate; and (B)there was a 65-percent increase in the maternal mortality rate.
 (7)Violent crime in Venezuela has risen sharply and the Venezuelan Violence Observatory, an independent nongovernmental organization, calculated the national per capita murder rate to be 89 per 100,000 people in 2017.
 (8)According to Citizens Council for Public Safety and Criminal Justice, Caracas was the most dangerous capital city in the world in 2017, with 111 murders per 100,000 residents.
 (9)According to the United Nations Human Rights Office of the High Commissioner—
 (A)Venezuelan intelligence and security forces have increasingly used arbitrary arrests and detentions to repress and intimidate civil society, political opponents, and any voices of dissent; and
 (B)between 2015 and 2017, at least 505 people including 24 children, were executed by Venezuelan security forces, leading the International Criminal Court prosecutor to announce a preliminary investigation into the use of excessive force in Venezuela.
 (10)Zeid Ra’ad Al Hussein, the United Nations High Commissioner for Human Rights, stated, The failure to hold security forces accountable for such serious human rights violations suggests that the rule of law is virtually absent in Venezuela..
 (11)According to the United Nations High Commissioner for Human Rights, more than 1,500,000 Venezuelans have fled the country for reasons including violence, political oppression, and the ongoing humanitarian crisis.
 3.Sense of CongressIt is the sense of the Congress that— (1)Venezuela’s economic, humanitarian, security, and refugee crisis has resulted in extraordinary and temporary conditions that currently prevent Venezuelan nationals from safely returning to Venezuela; and
 (2)Venezuela should be designated under subsection (b)(1)(C) of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) for a period of 18 months to permit nationals of Venezuela to be eligible for temporary protected status in accordance with such section.
			4.Designation for purposes of granting temporary protected status
			(a)Designation
 (1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Venezuela shall be treated as if it had been designated under subsection (b)(1)(C) of that section, subject to the provisions of this section.
 (2)Period of designationThe initial period of the designation referred to in paragraph (1) shall be for the 18-month period beginning on the date of the enactment of this Act.
 (b)Aliens eligibleAs a result of the designation made under subsection (a), an alien who is a national of Venezuela is deemed to satisfy the requirements under paragraph (1) of section 244(c) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)), subject to paragraph (3) of such section, if the alien—
 (1)has been continuously physically present in the United States since the date of the enactment of this Act;
 (2)is admissible as an immigrant, except as otherwise provided in paragraph (2)(A) of such section, and is not ineligible for temporary protected status under paragraph (2)(B) of such section; and
 (3)registers for temporary protected status in a manner established by the Secretary of Homeland Security.
				(c)Consent To travel abroad
 (1)In generalThe Secretary of Homeland Security shall give prior consent to travel abroad, in accordance with section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)), to an alien who is granted temporary protected status pursuant to the designation made under subsection (a) if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad.
 (2)Treatment upon returnAn alien returning to the United States in accordance with an authorization described in paragraph (1) shall be treated as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a).
				5.Strengthening internal migration systems in countries surrounding venezuela
 (a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall work with international partners, including the United Nations High Commissioner for Refugees, to support and provide technical assistance to strengthen the domestic capacity of countries surrounding Venezuela and in the region to provide migration services and asylum to eligible Venezuelan citizens—
 (1)by establishing and expanding temporary and long-term, in-country reception centers and shelter capacity to meet the humanitarian needs of Venezuelan migrants or Venezuelans seeking asylum or other forms of international protection;
 (2)by improving migration and asylum registration systems to ensure that Venezuelan migrants and Venezuelans seeking asylum or other humanitarian protection—
 (A)receive meaningful due process and access to legal protections; and (B)receive proper documents in order to prevent fraud and ensure freedom of movement and access to basic social services;
 (3)by creating or expanding a corps of trained migration and asylum officers capable of— (A)providing migration services; and
 (B)evaluating and deciding individual asylum claims consistent with international law and obligations; and
 (4)by developing the capacity to conduct best interest determinations for Venezuelan migrants to ensure that their needs are properly met.
 (b)StrategyNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit a strategy describing plans for assisting the development of the asylum processing capabilities described in subsection (a) to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on Appropriations of the Senate; (4)the Committee on Foreign Affairs of the House of Representatives;
 (5)the Committee on the Judiciary of the House of Representatives; and (6)the Committee on Appropriations of the House of Representatives.
				(c)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary of State $10,000,000 for fiscal year 2019 to carry out the activities set forth in subsection (b), in accordance with this section.
				(2)Notification requirement
 (A)In generalExcept as provided under subparagraph (B), amounts appropriated or otherwise made available pursuant to paragraph (1) may not be obligated until 15 days after the date on which the President provides notice to the committees listed in subsection (b)(1) of the intent to obligate such funds.
					(B)Waiver
 (i)In generalThe Secretary of State may waive the requirement under subparagraph (A) if the Secretary of State determines that such waiver is in the national interest of the United States.
 (ii)Notification requirementIf a waiver is invoked under clause (i), the President shall notify the committees listed in subsection (b)(1) of the intention to obligate funds under this section as early as practicable, but not later than 3 days after taking the action to which such notification requirement was applicable in the context of the circumstances necessitating such waiver.
